The Vice-Chancellor :
I cannot perceive the necessity or propriety of granting leave to the complainants to amend their bill in the particulars proposed.
It is true, the proposed amendments do not go to change or alter any statement or allegation of fact in the bill; as they relate solely to its prayer. But if they were to be allowed, they would materially change the objects of the bill, restricting it to the appointment of a special receiver and dropping the other and principal object which the bill seems to have in view, namely, that of confirming what is called the million and first half million trust in the complainants, *248and establishing their title to the bonds and mortgages, so that they might proceed with the foreclosure suits without impediment from the defendant David Leavitt. The propriety of filing the bill for all these purposes must be left to the hearing; and I consider that the bill should, therefore, remain as when filed. The costs of the suit may be matter of some importance ; and the question on that subject ought not to be embarrassed by any change in the prayer and object of the bill. If, when filed, it was improper in any one aspect or feature, the complainants must not be allowed to escape from the consequences of any such impropriety by striking out and changing its features or object, especially after answers have been interposed. Besides, the defendant Leavitt has filed a cross-bill or a bill in the nature of a cross-bill, containing upwards of eleven hundred folios and very voluminous schedules in addition, in which is set out the prayer and objects of the present bill. To amend the one, would be productive of some discrepancy in the other; and might be attended with embarrassment at the final hearing.
1 am of opinion the bill must remain in its present form; for I can perceive no good purpose to be answered by allowing the proposed alterations to take place.(a)
Motion denied, with costs to be taxed.

 This decision was affirmed by the Chancellor on appeal.